                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION


UNITED STATES OF AMERICA                              CRIM. ACTION NO. 18-00294

VERSUS                                                JUDGE TERRY A. DOUGHTY

RONALD W. REEVES                                      MAG. JUDGE KAREN L. HAYES


                                  MEMORANDUM ORDER

       Pending before the Court is a motion for compassionate release [Doc. No. 39] filed by

Defendant Ronald W. Reeves (“Reeves”).          Reeves is currently serving a 41-month term of

incarceration at Oakdale II FCI. He moves the Court to release him to home confinement

immediately because of “his vulnerability to the deadly corona virus.” Id. Reeves points out that

he is 69 years old, has Type 2 diabetes, hypertension, and high cholesterol, and underwent triple

bypass heart surgery in January of 2018. He also explains that he was previously the primary

caretaker for his granddaughter, who has special needs, and that the corona virus has made it

impossible for his son to find a caregiver for her. He asserts that he has made an emergency

furlough request to the Warden “until this blows over,” but does not indicate that he has received

a response to that request. Id. He moves the Court to grant his emergency furlough request or,

alternatively, to sentence him to home confinement.

       Given the issues raised, the known threat from the Covid-19 pandemic, and the death of

five prisoners at the Oakdale facilities,1 the Court ordered the United States to file a response no




       Oakdale I FCI, Oakdale II FCI, and the Oakdale Camp are all located on this campus in
       1

Oakdale, Louisiana.
later than Thursday, April 9, 2020, by 3:00 p.m. [Doc. No. 40]. The United States complied with

that directive and filed its opposition [Doc. No. 41] this morning. The United States argues that

Reeves is not entitled to the relief requested at this point because he has not exhausted his

administrative remedies with the Bureau of Prisons (“BOP”), and, therefore, the Court does not

have jurisdiction to consider his motion.

       A judgment, including a sentence of imprisonment, “may not be modified by a district

court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825 (2010). Under

18 U.S.C. § 3582(c), a court generally “may not modify a term of imprisonment once it has been

imposed,” except in three circumstances: (1) upon a motion for reduction in sentence under 18

U.S.C. § 3582(c)(1)(A); (2) “to the extent otherwise expressly permitted by statute or by Rule 35

of the Federal Rules of Criminal Procedure,” 18 U.S.C. § 3582(c)(1)(B); and (3) where the

defendant was sentenced based on a retroactively lowered sentencing range, 18 U.S.C. §

3582(c)(2). In this case, Reeves moves to modify his sentence under18 U.S.C. § 3852(c)(1)(A).

Under § 3852(c)(1)(A)(i), a court may reduce a prisoner's sentence “if it finds that” (1)

“extraordinary and compelling reasons warrant such a reduction” and (2) the reduction is

“consistent with applicable policy statements issued by the Sentencing Commission.”

       Prior to 2018 only the Director of the BOP could file these kinds of compassionate release

motions. In 2018, Congress passed and President Trump signed the First Step Act, which among

other actions, amended the compassionate release process.         Under the First Step Act, §

3852(c)(1)(A) now allows prisoners to directly petition courts for compassionate release. Prior to

filing such motions, however, prisoners must exhaust their administrative remedies in one of two

ways: (1) prisoners can file a motion after fully exhausting administrative appeals of the BOP's

decision not to file a motion for compassionate release, or (2) prisoners can file a motion after



                                                2
requesting release, but there is “the lapse of 30 days from the receipt . . . of such a request” by the

warden of the moving inmate’s facility, “whichever is earlier.” 18 U.S.C. § 3852(c)(1)(A). The

administrative-exhaustion provision of the First Step Act is set out in mandatory terms. It permits

a court the authority to reduce a defendant’s sentence only “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal . . . or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility.” Id. This mandatory

statutory exhaustion requirement provides no exceptions.

       In this case, however, Reeves asserts only that he made a request for an emergency

temporary furlough to the Warden. He does not assert that the request was denied, nor does he

assert that he requested a compassionate release to home confinement (rather than only a temporary

furlough).

       While the Court is well aware of the effects the Covid-19 pandemic and the heightened

risk at the Oakdale facilities, § 3852(c)(1)(A) does not provide this Court with the equitable

authority to excuse Reeves’ failure to exhaust his administrative remedies or to waive the 30-day

waiting period. Accordingly, the Court does not have authority at this time to grant the relief

Reeves requests. See, generally, Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016) (reviewing the

Prisoner Litigation Reform Act and explaining that “mandatory [statutory] language means a court

may not excuse a failure to exhaust”; This is because “a statutory exhaustion provision stands on

a different footing. There, Congress sets the rules—and courts have a role in creating exceptions

only if Congress wants them to.”).

       The Court shares Reeves’ concerns about the effect of the Covid-19 outbreak at the

Oakdale facilities. However, those concerns are not being ignored by the BOP or this Court.

Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”),



                                                  3
Pub. L. No. 116-136, “expand[s] the cohort of inmates who can be considered for home release.”

Pursuant to that provision of the CARES Act, on April 3, 2020, United States Attorney General

William Barr issued a memorandum instructing the BOP to maximize transfer to home

confinement “all appropriate inmates held at FCI Oakdale, FCI Danbury, FCI Elkton, and similarly

situated BOP facilities where COVID-19 is materially affecting operations.” See Memorandum

from Attorney General William Barr to Director of Bureau of Prisons, The Increasing Use of Home

Confinement at Institutions Most Affected by COVID-19 (April 3, 2020), available at

https://politi.co/2UV3JBi (last visited 4/8/2020). The BOP is currently reviewing all prisoners at

the Oakdale facilities for some type of release, removal, or furlough, if appropriate, under the

standards issued by the CDC on which persons are at heightened risk.

       Additionally, the American Civil Liberties Union (“ACLU”) has brought a class action on

behalf of inmates at the Oakdale facilities, a prospective class which includes Reeves. The ACLU

case is proceeding at this time. See Livas v. Myers, Civil Action No. 20-422 (W.D. La.). 2

       For the foregoing reasons,

       IT IS ORDERED that Reeves’ motion is DENIED at this time, subject to re-urging if

Reeves exhausts his administrative remedies as set forth in the statute.

       MONROE, LOUISIANA, this 9th day of April, 2020.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE




       2
        The ACLU brought the action in the name of representative Plaintiffs Brandon Livas,
Richard Buswell, Carlos Martin, and Gaines Andre.
                                                 4
